DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 and claim 8 recite the limitation “preferably a 360-degree rotation” which renders the claim indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 and claim 8 recites the broad recitation “indexing at a predetermined rotation”, and the claim also recites “preferably a 360-degree rotation” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 6 and 7 do not resolve this issue and are rejected similarly.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
In claim 6, “circular sector” is used to describe the electrodes as displayed in Fig. 7 (Specification, Paragraph 61), however, the Fig. 7 does not display circular sectors. The accepted meaning of circular sector is the “portion of a region within disk enclosed within two radii and an arc”, however, Fig.7 displays a sector of an  annulus “region bounded by the arcs of two concentric circles and two radii of the larger circle ” .The term is indefinite because the specification does not clearly redefine the term.
Similarly, in claim 7, “circular segment” is used to describe the electrodes as displayed in Fig. 8 (Specification, Paragraph 61), however, the Fig. 8 does not display circular segments. The accepted meaning of circular segment is the “region bounded by a chord and a corresponding arc lying between the chord’s endpoints”, however, Fig.7 displays a sector of an annulus “region bounded by the arcs of two concentric circles and two radii of the larger circle ” . The term is indefinite because the specification does not clearly redefine the term.
As described above, the distinction between the geometries of the “circular sectors” in Fig.7 and the “circular segments” in Fig. 8 appear only to be the relative size of the interior circle to the exterior circle, rather than a distinct geometry, although features in a drawing are not presumed to be to scale unless disclosed by the reference (See MPEP § 2125).  Therefore, these phrases in the claims will be interpreted as requiring only the general kinds of shapes illustrated, rather than the accepted meanings discussed above, and prior art will be applied in the rejections below that meets the limitation of circular sectors and circular segments as seen in in Bar-On (US 2006/0176189 A1; Fig.5b – transmitter plates 31, receiving plates 37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Backes (US 2013/0127449) in view of Burgdorf et al. (US2010/0057299A1) hereinafter Burgdorf.
Regarding claim 1, Backes discloses a device for determining a position of a moving part (Fig. 9), the device comprising: a position detector to detect a position of the moving part relative to a reference position (Paragraph 43,  position sensor 2 for the detection of the position of first component 18 to second component 20), the position detector having a transmitter fixedly connected to the moving part (Paragraph 44, electrodes 241-242, which receive and transmit the electric field, signals from transmitting electrodes 221-229 are transmitted through component 20 to receiving electrodes); and a capacitive sensor comprising the transmitter, and the transmitter and the remainder of the capacitive sensor (electrodes 221-229) are formed to be coordinated with each other and are arranged such that a movement of the moving part relative to the reference position is detectable via the capacitive sensor (Paragraph 43, electrodes 221-229, and 241-242 form a capacitive sensor)
Backes does not specifically disclose the position detector being designed such that it is operated in a position detection state for detecting the position of the moving part relative to the reference position and in a power- saving state to save power; and the transmitter and the remainder of the capacitive sensor are arranged such that in the power-saving state of the position detector, a movement of the moving part relative to the reference position is detectable via the capacitive sensor and, as a function of this detection, the position detector is automatically transferred from its power-saving state to its position-detecting state.
Burgdorf discloses  a position detector being designed such that it is operated in a position detection state for detecting the position of the moving part relative to the reference position (Paragraph 36, method block 17-18, position detection state when magnetic field sensors of sensor unit 6 are sensing the steering movement and angle) and in a power-saving state to save power (Paragraph 36, method block 15-16, system is in state of limited functionality and magnetic field sensitive element 4 only used to determine if a steering movement is taking place); and a secondary sensor (magnetic field-sensitive element 4) sensing such that in the power-saving state of the position detector, a movement of the moving part relative to the reference position is detectable via the secondary sensor and, as a function of this detection, the position detector is automatically transferred from its power-saving state to its position-detecting state. (Paragraph 42, if a steering movement occurs, magnetic field-sensitive element 4 wakes up sensor unit 6)
Burgdorf is an analogous art to Backes as both describe position detectors. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the capacitive sensor of the position detector to trigger active sensing by both the inductive and capacitive sensing systems. Doing so would allow reduced power usage by the position detector.  
Regarding claim 2, Backes further discloses, wherein the position detector is designed as an inductive and / or magnetic and / or optical sensor. (Paragraph 4, position sensor for the inductive detection of the position of reference coil L with respect to a reference body 12)
Regarding claim 4, Backes discloses (Fig. 9) a position detector wherein the capacitive sensor has a plurality of transmitter electrodes and a sensor electrode (Paragraph 44, electrodes 221-229 each may be fed electric charge and sensed for accumulated charge), wherein the transmitter electrodes and the sensor electrode of the capacitive sensor are formed at least partially independent of the position detector (electrodes 221-229 and 241-242 are separate from the reference coil L and reference body 12).

Claims 1, 5-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-On (US 2006/0176189 A1) and further in view of Burgdorf.
Regarding claim 1, Bar-On discloses a device for determining a position of a moving part (Fig. 10), the device comprising: a position detector to detect a position of the moving part relative to a reference position (Paragraph 29, rotary encoders used to detect the relative position of the rotors and stators), the position detector having a transmitter (Rotor 104, rotor teeth 106) fixedly connected to the moving part (Paragraph 39, rotor 2 connected to shaft 28) and a capacitive sensor comprising the transmitter (Rotor 104, rotor teeth 106), and the transmitter and the remainder of the capacitive sensor (index transmitter 102, index receiver 109)  are formed to be coordinated with each other and are arranged such that a movement of the moving part relative to the reference position is detectable via the capacitive sensor (Paragraph 66, coarse channel signal 252 generates digital coarse angle where a change in the coarse angle indicates movement).
Bar-On does not specifically disclose the position detector being designed such that it is operated in a position detection state for detecting the position of the moving part relative to the reference position and in a power- saving state to save power; and the transmitter and the remainder of the capacitive sensor are arranged such that in the power-saving state of the position detector, a movement of the moving part relative to the reference position is detectable via the capacitive sensor and, as a function of this detection, the position detector is automatically transferred from its power-saving state to its position-detecting state.
Burgdorf discloses a position detector being designed such that it is operated in a position detection state for detecting the position of the moving part relative to the reference position (Paragraph 36, method block 17-18, position detection state when magnetic field sensors of sensor unit 6 are sensing the steering movement and angle) and in a power-saving state to save power (Paragraph 36, method block 15-16, system is in state of limited functionality and magnetic field sensitive element 4 only used to determine if a steering movement is taking place); and a secondary sensor (magnetic field-sensitive element 4) sensing such that in the power-saving state of the position detector, a movement of the moving part relative to the reference position is detectable via the secondary sensor and, as a function of this detection, the position detector is automatically transferred from its power-saving state to its position-detecting state (Paragraph 42, if a steering movement occurs magnetic field-sensitive element 4 wakes up sensor unit 6).
Burgdorf is an analogous art to Bar-On as both describe position detectors. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Bar-On’s position detector to add a power saving state wherein only the indexing capacitive sensor is operated to detect motion, and to activate a full position detecting state when motion is detected in the power saving state. Doing so would allow the detector to reduce power usage. 
Regarding claim 5, (as best understood in 112b interpretation), Bar-On further discloses wherein the device is configured to determine a rotation angle and / or torque of the moving part formed as a rotating part, comprising a position detector formed as an angle detector for detecting an angular position of the rotating part-20-Attorney Docket No. 1060/0213PUS1 relative to a reference position  (Bar-On Fig. 10; Fig. 10 illustrates a rotary encoder which identifies relative position of the rotor and stator, Paragraph 66 sense the absolute angular position 279) and at least one indexer for indexing at a predetermined rotation, preferably a 360 rotation of the rotating part relative to the reference position, (Fig. 10, Paragraph 53-54, index channel transmit plates 102, rotor index marking 106, index receiver plates 109)
wherein the angle detector has a transmitter (rotor 104) which is non- rotatably connected with the rotating part and which is formed as a rotor with a base body for attachment to the rotating part (104) and a plurality of vanes extending radially outwardly from the base body (index teeth 105), and wherein at least one of the vanes of the rotor has a marker that is detected via the indexer(index teeth with marking 106).
Regarding claim 6, (as best understood in 112b interpretation) Bar-On further discloses the transmitter electrodes (transmit plates 102) and the sensor electrodes (receiver plates 109)  of the capacitive sensor are each designed as at least one circular sector, wherein the circular sectors are arranged concentrically about an axis of rotation of the rotor (Figure 10, each tooth is an annular sector and meet the limitations of circular sectors as best understood under 112b interpretation).
Regarding claim 7, (as best understood under 112b interpretation) Bar-On further discloses the transmitter electrodes (transmit plates 102) and the sensor electrodes (receiver plates 109)  of the capacitive sensor are each designed as at least one circular segment, wherein the circular sectors are arranged concentrically about an axis of rotation of the rotor.  (Figure 10, each tooth is an annular sector and meet the limitations of circular segments as best understood under 112b interpretation)
Regarding claim 8, (as best understood under 112b interpretation) Bar-On does not specifically disclose a position detector wherein the indexer includes two directly adjacent circular segments and the rotor, wherein the rotor and the two directly adjacent circular segments are suitably configured and arranged for indexing at a predetermined rotation, of the rotating part relative to the reference position.
Bar-On does disclose a position detector wherein the indexer includes two parallel circular segments and the rotor, wherein the rotor and the two parallel adjacent circular segments are suitably configured and arranged for indexing at a predetermined rotation, of the rotating part relative to the reference position (Paragraph 53, rotor index marking 106, index channel transmit plates 102, index receiver plates 109, index once per rotation) . Bar-On further discloses (Fig. 13) a reflective rotary encoder in which the inner set of the transmitter plates (172) are adjacent to the outer portion of the receiver plates (173), and are coupled capacitively through the reflective segments (176) of the rotor (Paragraph 60, 175).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, to modify the rotary encoder as claimed in claim 7, such that the transmitting plates are adjacent to the receiver plates and rotor forms an indexer with adjacent circular segments are suitably configured and arranged for indexing at a predetermined rotation. Doing so would reduce the vertical space needed for the rotary encoder, allowing them to fit within a smaller vertical space when needed, while keeping the indexing for position tracking. 
Regarding claim 10 , Burgdorf further discloses method comprising: providing a device according to claim 1; and -21 -Attorney Docket No. 1060/0213PUS1 automatically transferring the position detector from a power-saving state to a position detection state via the capacitive sensor as a function of the detection of a movement of the moving part relative to the reference position. (Burgdorf; Paragraph 42, if a steering movement, the secondary sensor 4 brings about the activation of the main sensor 6; as described above in claim 1, the Bar-On capacitive sensor acts as the secondary sensor 4 and full rotary encoder acts and main sensor 6).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to trigger the full sensing system of the position detector when movement is detected by the capacitive sensor. Doing so would allow the position detector to avoid errors from movements occurring when the full sensing system is not active.  
Regarding claim 11,  Burgdorf further discloses a method wherein the position detector is automatically transferred from its position detection state to its power-saving state via the position detector as a function of the detection of a movement of the moving part relative to the reference position. (Burgdorf; Paragraph 42, if no additional steering movements are detected, the angle sensor system returns to the limited state.)
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to automatically return the position detector to a sleep state after a long period without detected movement. Doing so would allow the position detector determine when sensing is not needed and save power in the power saving mode. 
Regarding claim 12, Bar-On further discloses the capacitive sensor is used in the position detection state of the position detector to detect the position of the moving part relative to the reference position. (Paragraph 53, indexing capacitive sensor is used to identify the actual position of a set of positions identified by an incremental encoder).

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2013/0069637) in view of Burgdorf, and further in view of George et al. (NPL- Advances in Sensors), hereinafter George.
Regarding claim 1, Kobayashi discloses a position detector for determining a position of a moving part (Fig. 3-10, 13-16), the device comprising: a position detector to detect a position of the moving part relative to a reference position (rotary encoder 11, stator 13, rotor 15, Paragraph 78, detect a relative angle of the rotor and stator), the position detector having a transmitter (rotor 15, magnetic flux coupling coil 41) fixedly connected to the moving part (Paragraph 56, rotor rotates in conjugation with the rotation of the spindle).
Kobayashi does not disclose the position detector being designed such that it is operated in a position detection state for detecting the position of the moving part relative to the reference position and in a power-saving state to save power; and a capacitive sensor comprising the transmitter, and the transmitter and the remainder of the capacitive sensor are formed to be coordinated with each other and are arranged such that in the power-saving state of the position detector, a movement of the moving part relative to the reference position is detectable via the capacitive sensor and, as a function of this detection, the position detector is automatically transferred from its power-saving state to its position-detecting state.
Burgdorf discloses a position detector being designed such that it is operated in a position detection state for detecting the position of the moving part relative to the reference position (Paragraph 36, method block 17-18, position detection state when magnetic field sensors of sensor unit 6 are sensing the steering movement and angle) and in a power-saving state to save power (Paragraph 36, method block 15-16, system is in state of limited functionality and magnetic field sensitive element 4 only used to determine if a steering movement is taking place); and a secondary sensor (magnetic field-sensitive element 4), arranged such that in the power-saving state of the position detector, a movement of the moving part relative to the reference position is detectable via the secondary sensor and, as a function of this detection, the position detector is automatically transferred from its power-saving state to its position-detecting state (Paragraph 42, if a steering movement occurs magnetic field-sensitive element 4 wakes up sensor unit 6).
Burgdorf is an analogous art to Kobayashi as both describe position detectors. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Kobayashi’s position detector to add a power-saving state wherein a secondary sensor is operated to detect motion, and to activate a full position detecting state when motion is detected in the power-saving state. Doing so would allow the detector to reduce power usage. 
The combination of Burgdorf and Kobayashi does not disclose a capacitive sensor comprising the transmitter, and the transmitter and the remainder of the capacitive sensor are formed to be coordinated with each other and are arranged such that in the power-saving state of the position detector, a movement of the moving part relative to the reference position is detectable via the capacitive sensor and, as a function of this detection, the position detector is automatically transferred from its power-saving state to its position-detecting state.
It is well known in the art that capacitive position sensors have extremely small power consumption and are good candidates for applications where power efficiency is important as evidenced by George (Section II, Paragraph 1). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a capacitive sensor detecting the position of the transmitter affixed to the moving part. Doing so would allow the position detector to reduce the power consumption of the inactive state, while triggering when full position detection is needed. 
Regarding claim 2, Kobayashi further discloses a position detector wherein the position detector is designed as an inductive and / or magnetic and / or optical sensor (inductive detection rotary encoder 11).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Burgdorf and George, and further in view of Avila et. al (NPL- Dual Modality Sensor) hereinafter Avila.
Regarding claim 3, Kobayashi further discloses  wherein the position detector is formed as an inductive sensor (inductive detection rotary encoder 11) with a transmitter coil (transmitting coil 31) and a plurality of sensor coils (three phase receiving coils 321-323). 
Kobayashi does not disclose a position detector wherein the capacitive sensor at least partially includes the transmitter coil and the sensor coils of the inductive sensor for capacitive evaluation.
Avila discloses a dual capacitive inductive sensor wherein the capacitive sensor senses the capacitive coupling between the transmitter coil and receiver coil of an inductive sensor. (Section IIIA Paragraph 1, the same planar structure that is used for capacitive measurements can be treated as coils for magnetic induction measurements; Section IIIB the capacitive sensing mode measures the capacitive coupling of the transmitter and receiving coils).
Avila is an analogous art to the combination of Kobayashi, Burgdorf, and George, as they are in the field of inductive and capacitive sensors. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention wherein to perform capacitive sensing using the transmitter and sensor coils  of the position detector. Doing so would allow the capacitive sensing to be performed in power-saving mode without adding additional structures to the device.
	Regarding claim 9, the combination of Kobayashi as in claim 3 above meets the limitations of claim 1.  Kobayashi further discloses that the position detector is at least partially arranged on a printed circuit board and wherein the printed circuit board is designed as a multilayer printed circuit board (Paragraph 59  and 64, multilayer wiring substrate form the transmitting coil 31 and receiving coil 32; Paragraph receiving coil composed of three layers of receiving coil 321-323). Avila, as in claim 3 above, discloses a capacitive sensor composed of the same transmitter coil and receiver coil of an inductive sensor. Therefore, the position detector and the capacitive sensor are each at least partially arranged on a common printed circuit board and wherein the printed circuit board is designed as a multilayer printed circuit board.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM MILES DEAN whose telephone number is (571)272-2985. The examiner can normally be reached Monday - Friday 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM M DEAN/               Examiner, Art Unit 2857

/ANDREW SCHECHTER/               Supervisory Patent Examiner, Art Unit 2857